Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant’s amendment and remarks filed May 6, 2022 have been entered in the application and are well noted. As particularly regards newly submitted claim 27, Applicant asserts that the reference to Chavez is not fully enabled with respect to the installation of the inflator and diffuser into a curtain airbag. Chavez actually teaches a diffuser which may specifically be used with a curtain air bag, and there are numerous air bags of the curtain-type which include an inlet accommodation structure, an inflator and diffuser installed through the accommodation structure, however the recitation in claim 27 with respect to the diffuser structure itself distinguishes beyond the Chavez teaching, and a modification of Chavez to meet the diffuser arrangement as claimed would reasonably be seen as invoking impermissible hindsight to arrive at the structure as specifically claimed.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616